Citation Nr: 1019740	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 11, 2001 to June 
30, 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2005 of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  This matter was previously before the Board 
in January 2009 at which time the Board remanded the issue on 
appeal for additional development.  Also in January 2009 the 
Board decided pending issues of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The basis of the Board's January 2009 remand of the issue of 
entitlement to service connection for a right knee disability 
was to afford the Veteran a VA examination so that a nexus 
opinion could be obtained.  This was deemed necessary in 
light of evidence showing inservice treatment of the 
Veteran's right knee, a present right knee diagnosis, and the 
Veteran's report of right knee problems ever since service.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In written argument in May 2010, the Veteran's representative 
asserted that the Veteran never received notice of the 
scheduled VA examination in May 2009 due to uncertainty 
regarding his address.  He acknowledged that the record shows 
that the Veteran called and cancelled the examination, but 
asserted that this must be a mistake since the Veteran never 
received the examination notification to begin with.  He then 
provided VA with the Veteran's "new" address per "VACOLS".  
Thus, based on the uncertainty in the record regarding the 
Veteran's address and whether he ever received notice of the 
scheduled VA examination, the Board agrees with the Veteran's 
representative's request that the case be remanded for a new 
examination. 

The Veteran should also be provided with the opportunity to 
submit any information regarding outstanding medical 
treatment and/or the medical records themselves in support of 
this pending claim.  38 U.S.C.A. § 5103A(b),(c).  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should ask the Veteran to 
identify any relevant medical records, 
private or VA, regarding his claimed 
right knee disability that have not 
already been obtained.  Following the 
procedures set forth in 38 C.F.R. 
§ 3.159, the RO/AMC should obtain copies 
of pertinent records from all identified 
treatment sources.  All records obtained 
should be associated with the claims 
file.  If any identified records cannot 
be obtained, this fact should be 
documented in the claims files and the 
Veteran should be notified in writing.  

2.  Following completion of the above, 
the RO/AMC should schedule the Veteran 
for a new examination of the right knee 
and send him notice of the examination at 
his most current address (see VFW 
Informal Hearing Presentation dated May 
10, 2010).  A copy of the examination 
notification letter should be placed in 
the claims file if the Veteran does not 
report for the examination.  The examiner 
should be provided with the Veteran's 
claims file.  After examining the Veteran 
and reviewing his claims file, including 
his service treatment records, the 
examiner should be asked to opine, with 
supportive rationale, as to whether it is 
at least as likely as not (a 50 percent 
degree of probability or higher) that the 
Veteran had a right knee disability 
related to his military service.    

3.  After the development requested above 
has been completed, the RO/AMC should 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
it is deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that 
where the remand orders of the Board are 
not satisfied, the Board itself errs in 
failing to ensure compliance).

4.  Thereafter, the Veteran's claim 
should be readjudicated.  If such action 
does not favorably resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review, if in order.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

